IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      : NO. 308
                                            :
APPOINTMENTS TO THE                         : DISCIPLINARY BOARD APPOINTMENT
DISCIPLINARY BOARD                          : DOCKET




                                          ORDER

PER CURIAM
         AND NOW, this 18th day of February, 2020, David S. Senoff, Esquire, Philadelphia,

and Celeste L. Dee,* Lehigh County, are hereby appointed to the Disciplinary Board for

a term of six years, commencing April 1, 2020.



*   Non-lawyer member